Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 1 of 10 Page ID
                                 #:5373




         EXHIBIT 5
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 2 of 10 Page ID
                                 #:5374




  1   JENNER & BLOCK LLP
      Andrew J. Thomas (Cal. Bar No. 159533)
  2   ajthomas@jenner.com
      Andrew G. Sullivan (Cal. Bar No. 301122)
  3   agsullivan@jenner.com
      Anna K. Lyons (Cal. Bar No. 324090)
  4   alyons@jenner.com
      633 West 5th Street, Suite 3600
  5   Los Angeles, CA 90071
      Telephone: (213) 239-5100
  6   Facsimile: (213) 239-5199
  7   Attorneys for All Defendants
  8
                             UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10

 11
      KEVIN RISTO, on behalf of himself                 Case No. 2:18-cv-07241-CAS-PLA
 12   and all others similarly situated,
 13
                                                        Class Action
                         Plaintiff,
 14                                                     AMENDED RESPONSES OF
      vs.                                               DEFENDANT STEFANIE TAUB TO
 15                                                     PLAINTIFF’S FIRST SET OF
 16
      SCREEN ACTORS GUILD-                              INTERROGATORIES
      AMERICAN FEDERATION OF
 17   TELEVISION AND RADIO
 18
      ARTISTS, a Delaware corporation;
      AMERICAN FEDERATION OF
 19   MUSICIANS OF THE UNITED
 20
      STATES AND CANADA, a California
      nonprofit corporation; RAYMOND M.
 21   HAIR, JR., an individual, as Trustee of
 22   the AFM and SAG-AFTRA Intellectual
      Property Rights Distribution Fund;
 23   TINO GAGLIARDI, an individual, as
 24   Trustee of the AFM and SAG-AFTRA
      Intellectual Property Rights
 25   Distribution Fund; DUNCAN
 26   CRABTREE-IRELAND, an individual,
      as Trustee of the AFM and SAG-
 27   AFTRA Intellectual Property Rights
 28   Distribution Fund; STEFANIE TAUB,



            DEFENDANT STEFANIE TAUB’S AMENDED RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES


                                                                                                      Exhibit 5
                                                                                                      Page 78
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 3 of 10 Page ID
                                 #:5375




  1   an individual, as Trustee of the AFM
  2   and SAG-AFTRA Intellectual Property
      Rights Distribution Fund; JON JOYCE,
  3   an individual, as Trustee of the AFM
  4   and SAG-AFTRA Intellectual Property
      Rights Distribution Fund; BRUCE
  5   BOUTON, an individual, as Trustee
  6   of the AFM and SAG-AFTRA
      Intellectual Property Rights
  7   Distribution Fund; and DOE
  8   RESPONDING PARTY 1-10,
  9                 Responding Party.
 10
 11
 12

 13
 14

 15

 16

 17

 18
 19
 20

 21
 22

 23
 24
 25

 26

 27

 28




                                                                      Exhibit 5
                                                                      Page 79
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 4 of 10 Page ID
                                 #:5376




  1   whom Royalty payments have been allocated. Given that the Fund’s administration
  2   necessarily requires assistance from the Unions—which house the most exhaustive
  3   existing repository of information to identify and locate Fund recipients—
  4   reimbursement of the Unions for the valuable data and services they provide is fully
  5   consonant with the statutory framework established by Congress. To contend
  6   otherwise would require showing that Congress intended to task the Unions with
  7   time-consuming and labor-intensive duties that the Unions were expected to perform
  8   in perpetuity at no cost.
  9   INTERROGATORY NO. 10:
 10         If YOU contend that the SERVICE FEE is a reasonable charge for the
 11   services provided by the UNIONS, state ALL facts that support that contention.
 12   AMENDED RESPONSE TO INTERROGATORY NO. 10:
 13         Responding Party objects to this interrogatory to the extent it calls for
 14   Responding Party to make a legal conclusion.
 15         Without waiving and subject to the foregoing objections, Responding Party
 16   responds as follows: Pursuant to the Data Purchase and Services Agreement, the
 17   Unions are required to provide the Fund with information in their possession that is
 18   necessary to enable the Fund to identify and pay the non-featured performers (both
 19   Union members and nonmembers) to whom Royalty payments have been allocated
 20   in a given distribution cycle. This valuable data is derived from records developed
 21   and maintained by the Unions at considerable expense, including forms obtained by
 22   the Unions from producers and/or other individuals or entities involved in the
 23   creation of a given sound recording. Specifically, the information provided by the
 24   Unions to the Fund is derived from session reports and “B-forms” which contain
 25   information necessary to identify and locate some or all of the non-featured
 26   musicians and vocalists who performed on a given sound recording. These session
 27   reports and B-forms compile information related to both Union members and
 28   nonmembers who served as non-featured performers on a given sound recording.
                                                      11

            DEFENDANT STEFANIE TAUB’S AMENDED RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES




                                                                                                      Exhibit 5
                                                                                                      Page 80
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 5 of 10 Page ID
                                 #:5377




  1   These records maintained by the Unions are housed across various local affiliates of
  2   each Union, for the most part based on where the relevant sound recording took
  3   place. Much of this information exists in records that are maintained locally by the
  4   Unions only in hard copy form.
  5         Pursuant to the Data Purchase and Services Agreement, the Unions must
  6   coordinate with the Fund to provide the information necessary for the Fund to
  7   identify and pay non-featured performers. The information provided by the Unions
  8   pursuant to the Data Purchase and Services Agreement is essential to the Fund’s
  9   administration. This information has been collected, compiled, and maintained as
 10   part of a large-scale effort by the Unions over the course of decades, and such efforts
 11   continue on an ongoing basis.             There is no other repository of information
 12   documenting the identities, work histories, and payment information associated with
 13   non-featured performers that is nearly as exhaustive as the repositories maintained
 14   by the Unions. Without this data and the services expended by the Unions to provide
 15   this data, the Fund would be significantly constrained in its ability to perform the
 16   fundamental task of identifying and locating the non-featured performers for whom
 17   Royalty distributions are to be paid, or in the alternative would need to expend
 18   substantial efforts and incur substantial costs to compile independently the
 19   information provided by the Unions. Accordingly, the data has substantial intrinsic
 20   value and is highly valuable to the Fund in the performance of its work.
 21         In addition, Union representatives expend considerable effort supplying the
 22   valuable data the Unions are obligated to provide under the Data Purchase and
 23   Services Agreement. Researchers at the Fund have worked extensively with Union
 24   representatives in an effort to build and grow a database compiling the identities of
 25   the non-featured performers who performed on a given sound recording, as well as
 26   the information necessary to locate and pay such individuals. This database serves
 27   as the Fund’s central resource used to identify, locate, and pay Royalties to non-
 28   featured performers. As this database has grown, the Fund has been able more
                                                      12

            DEFENDANT STEFANIE TAUB’S AMENDED RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES




                                                                                                      Exhibit 5
                                                                                                      Page 81
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 6 of 10 Page ID
                                 #:5378




  1   efficiently to identify and locate the non-featured performers who performed on
  2   eligible sound recordings. Currently, this database compiles information related to
  3   the non-featured performers associated with approximately 136,000 song titles.
  4         Because the records maintained by the Unions exist in decentralized
  5   repositories dispersed across the Unions’ local affiliates, the Unions satisfy their
  6   obligations under the Agreement by making numerous representatives available in
  7   these locations in order to field requests from the Fund. The Fund’s research team—
  8   currently staffed with ten full-time research associates and supervisors—works
  9   extensively with representatives located in various local affiliates of the Unions on
 10   a year-round basis to obtain information regarding the non-featured performers
 11   associated with thousands of song titles. Except with respect to two local affiliates
 12   of the AFM (located in New York and Los Angeles) that maintain electronic records
 13   on a platform that Fund researchers may directly log into, in all other cases Union
 14   representatives handle individual requests from Fund researchers to locate and
 15   provide information related to specific song titles and/or to verify the recent contact
 16   information for non-featured performers associated with such song title. In locations
 17   where such records exist in hard copy form, Union representatives must locate the
 18   requested document within their hard copy filing system before scanning and
 19   sending a digital copy of the record to the requestor at the Fund. The quantity of the
 20   requests made to the Unions by the Fund vary across the respective Unions’
 21   locations and fluctuate on a day-to-day and week-to-week basis. It is not uncommon
 22   for a Union representative at one location to field dozens of requests from the Fund
 23   over the course of a week.            Fulfilling each such request may take a Union
 24   representative anywhere from a few minutes to thirty minutes or longer.
 25         In addition to providing the information necessary to locate and pay non-
 26   featured performers, the Unions also provide advocacy services both domestically
 27   and internationally that benefit non-featured performers (both Union members and
 28   nonmembers).       These activities include meeting with members of Congress,
                                                      13

            DEFENDANT STEFANIE TAUB’S AMENDED RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES




                                                                                                      Exhibit 5
                                                                                                      Page 82
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 7 of 10 Page ID
                                 #:5379




  1   negotiating with domestic performing rights organizations (PROs), as well as
  2   engaging with international PROs to negotiate better terms for the collection and
  3   distribution of international royalties. In addition to advocating with the federal
  4   government for more expansive rights that would benefit all non-featured
  5   performers, the Unions have negotiated and interacted with the World Intellectual
  6   Property Organization (WIPO), the Societies’ Council for the Collective
  7   Management of Performers’ Rights (SCAPR), Phonographic Performance Limited
  8   (PPL), and the Musicians’ Rights Organization Canada (MROC), among other
  9   international organizations. This includes efforts to expand the performance right in
 10   the United States to apply to non-digital platforms (e.g., terrestrial radio), a cause
 11   which the Unions have furthered through their participation in the musicFIRST
 12   coalition. The Unions also engage in advocacy efforts with foreign governments for
 13   more stringent distribution requirements for collected royalties. These activities all
 14   inure to the benefit of non-featured performers, regardless of union affiliation, as
 15   they are aimed in part at increasing the scope and overall amount of the royalties
 16   paid for recordings on which non-featured musicians and vocalists have performed.
 17         In consideration of the inherent value of the data the Unions provide to the
 18   Fund, as well as the services provided by the Unions as described above, the Trustees
 19   of the Fund agreed in 2013 that each Union should be paid a fee in the amount of
 20   1.5% of the receipts distributed by the Fund in a given distribution cycle. This was
 21   an entirely reasonable exercise of the Trustees’ broad discretion in determining the
 22   value of the information and services provided by the Unions.
 23   INTERROGATORY NO. 15:
 24         IDENTIFY ALL individuals involved in the negotiation of the TRUST
 25   AGREEMENT.
 26   AMENDED RESPONSE TO INTERROGATORY NO. 15:
 27         Responding Party objects to this interrogatory on the grounds that it is vague
 28   and ambiguous as to the phrase “involved in the negotiation of.” Plaintiff’s request
                                                      14

            DEFENDANT STEFANIE TAUB’S AMENDED RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES




                                                                                                      Exhibit 5
                                                                                                      Page 83
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 8 of 10 Page ID
                                 #:5380




  1   subsequent Annual Reports published by the Fund have included similar
  2   information. In addition, the Fund has properly disclosed the payment of the Service
  3   Fee where applicable in all public tax documents filed since the implementation of
  4   the Service Fee.
  5         Responding Party refers Plaintiff to the disclosures regarding the Service Fee
  6   contained in the Fund’s Annual Reports for years 2013, 2014, 2015, 2016, 2017,
  7   2018, AND 2019. These reports are accessible on the Fund’s website and have been
  8   produced by the Responding Party in response to Plaintiff’s Requests for Production
  9   Nos. 2 and 3.
 10   INTERROGATORY NO. 30:
 11         IDENTIFY ALL individuals who decided to implement the SERVICE FEE.
 12   AMENDED RESPONSE TO INTERROGATORY NO. 30:
 13         Responding Party objects to this interrogatory on the ground that it is vague
 14   and ambiguous as to the term “decided to implement.” Plaintiff’s request is unduly
 15   burdensome to the extent it requests contact information for individuals with no
 16   current affiliation to the Responding Party. Plaintiff’s interrogatory is improper to
 17   the extent it requests confidential information belonging to a third party, and also to
 18   the extent it seeks the contact information of Defendants in this litigation who are
 19   represented by counsel and may only be contacted in regard to this litigation through
 20   such counsel. Additionally, Responding Party objects to this interrogatory to the
 21   extent it requests facts outside the personal knowledge of defendant Tino Gagliardi,
 22   who became a Trustee of the Fund in 2016 and therefore lacks first-hand knowledge
 23   regarding the authorization and implementation of the Data Purchase and Services
 24   Agreement executed by the Trustees in 2013.
 25         Without waiving and subject to the foregoing objections, Responding Party
 26   refers Plaintiff to the Trustee Defendants’ production in response to Plaintiff’s
 27   Request for Production No. 12, pursuant to which the Trustee Defendants will
 28   produce the minutes of the duly-constituted meeting of the Fund’s Trustees which
                                                      21

            DEFENDANT STEFANIE TAUB’S AMENDED RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES




                                                                                                      Exhibit 5
                                                                                                      Page 84
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 9 of 10 Page ID
                                 #:5381




  1   occurred on June 4, 2013 and which records the attending Trustees’ vote approving
  2   the Data Purchase and Services Agreement. The meeting minutes reflect that
  3   Trustees Bruce Bouton, Duncan Crabtree-Ireland, Sam Folio, Ray Hair, and Stefanie
  4   Taub were present at the June 4, 2013 meeting. David White was involved in
  5   discussions with Mr. Crabtree-Ireland prior to the implementation of the Service Fee
  6   and approved of the Service Fee implementation.
  7

  8
      Dated:   March 1, 2021                           JENNER & BLOCK LLP
  9

 10
                                                        /s/ Andrew J. Thomas
 11                                                     Andrew J. Thomas
                                                        Andrew G. Sullivan
 12                                                     Anna K. Lyons
 13                                                     Attorneys for All Responding Party

 14

 15

 16

 17

 18
 19
 20

 21
 22

 23
 24
 25

 26

 27

 28
                                                      22

            DEFENDANT STEFANIE TAUB’S AMENDED RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES




                                                                                                      Exhibit 5
                                                                                                      Page 85
Case 2:18-cv-07241-CAS-PLA Document 141-5 Filed 07/02/21 Page 10 of 10 Page ID
                                  #:5382




                                                                      Exhibit 5
                                                                      Page 86
